DETAILED ACTION
This office action is responsive to the amendment filed 4/9/2021.  As directed, claims 1-60 have been canceled and claims 61-88 have been added.  Thus claims 61-88 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


Claim 88 is objected to because of the following informalities:  The abbreviations “AC” and “TENS” should be written out for clarity.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 82-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 82, “the electromagnetic field” on line 9 lacks antecedent basis.
Claims 83-88 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 61-67, 69, 70, 75-78, 82-86, and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse (2013/0178764) in view of Ron Edoute (2015/0025299).
Regarding claim 61, Eckhouse discloses a method of improvement of visual appearance comprising: placing of a treatment sleeve on a body part of a patient  ([0042 last 5 lines discloses a sleeve), the treatment sleeve including a massage unit (108) a first treatment energy source on a patient’s limb ([0033] lines 1-5); applying  a pressure to the skin surface  by the at least one massage unit (108), with the massage unit (108) including at least two elements (112) changing a pressure value applied on the patient’s limb ([0053] last 15 lines); wherein the at least one massage unit (108) creates a pressure in a range of 0.5 kPa to 19 kPa ([0005] lines 1-6 disclose a 
Eckhouse teaches providing multiple therapies ([0033] lines 1-10) but does not specifically disclose a second energy causing a muscle contraction to improve visual appearance.  However, Ron Edoute teaches providing electromagnetic therapy (see fig. 1a) which causes muscle contractions [0041] last 5 lines discloses monitoring muscle contractions caused by the therapy) to improve visual appearance ([0015] lines 1-3 disclose providing skin rejuvenation tightening which thereby improves appearance). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy sources of Eckhouse with an additional electromagnetic source as taught by Ron Edoute to provide the advantage of enhanced treatment  and an improved results as disclosed in Ron Edoute ([0014] lines 1-3).
Regarding claim 62, Eckhouse discloses the first treatment energy source is a radio- frequency electrode ([0033] lines 1-5);; and wherein the first energy is a radio-frequency field generated by the radio-frequency electrode with an adjustable radio-frequency flux density between 0.01 mW/mm2 and 10 W/mm2 ([0064] lines 1-10, [0068] lines 1-3).
Regarding claim 63, The modified Eckhouse teaches (see figs. 1-6 of Ron Edoute) the second treatment energy source is a coil (42); and wherein the energy causing the muscle contraction is a first magnetic field generated by the coil with a repetition rate of pulses of the magnetic field in a range of 1 Hz to 300 Hz ([0018] lines 1-3).
Regarding claim 64, Eckhouse discloses applying a constant negative pressure with the massage unit ([0055] lines 1-20); and attaching the treatment unit to the body part of the patient 
Regarding claim 65, Eckhouse discloses applying the pressure in pulses, with the pressure pulses providing a massage of the body part by repeatedly changing the pressure applied to the skin surface ([0060] lines 15-25).
Regarding claim 66, Eckhouse discloses the pressure pulses can be sequentially supplied independent of the secondary treatments ([0060] lines 1-30) and wherein the pressure pulses are able to cause a muscle relaxation prior to a muscle contraction (the pressure massage is able to relax muscles before the secondary therapies are applied) and the modified Eckhouse discloses sequentially applying the first magnetic field ([0029] lines 1-5 of Ron Edoute).
Regarding claim 67,  The modified Eckhouse discloses the radio frequency field has a frequency range of 90 kHz to 40.7 MHz ([0033] lines 1-5 of Ron) and further comprising the steps of: applying the first magnetic field to the body part of the patient with a magnetic flux density on a surface of the coil in a range of 0.2 T to 7 T ([0031] lines 1-6 of Ron Edoute); and causing body shaping via the therapies ([0015] lines 1-3).
Regarding claim 69, Eckhouse discloses the pressure pulses providing the massage of the soft tissue are positive pressure pulses ([0041] lines 1-5).
Regarding claim 70, Eckhouse discloses the pressure pulses providing the massage of the soft tissue are negative pressure pulses ([0041] lines 1-5).
Regarding claim 75, Eckhouse discloses providing the positive pressure to the skin surface by an airflow ([0049] lines 1-15); and blowing air onto the skin surface able to cool the surface of the skin ([0049] lines 1-15 disclose providing a positive pressure air flow to the skin which is thereby able to cool  a skin surface).

Eckhouse teaches providing multiple therapies ([0033] lines 1-10) but does not specifically disclose a coil causing a muscle contraction to improve visual appearance.  However, Ron Edoute teaches providing electromagnetic therapy  with an electromagnetic field (see fig. 1a) which causes muscle contractions [0041] last 5 lines discloses monitoring muscle contractions caused by the therapy) to improve visual appearance ([0015] lines 1-3 disclose providing skin rejuvenation tightening which thereby improves appearance) wherein the energy causing the muscle contraction is a first magnetic field generated by the coil with a repetition rate of pulses of the magnetic field in a range of 1 Hz to 300 Hz ([0018] lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 77, Eckhouse discloses heating with the  radio- frequency electrode ([0033] lines 1-10, [0064] lines 1-15); the  radio-frequency field generated by the radio-frequency electrode has an adjustable radio-frequency flux density between 0.01 mW/mm2 and 10 W/mm2 ([0064] lines 1-10, [0068] lines 1-3), and the modified Eckhouse disclose applying the first magnetic field to the body part of the patient with a magnetic flux density on a surface of the coil in a range of 0.2 T to 7 T ([0031] lines 1-6 of Ron Edoute); thereby causing body shaping via the therapies ([0015] lines 1-3 of Ron Edoute).
Regarding claim 78, Eckhouse discloses the pressure pulses providing the massage of the soft tissue are positive pressure pulses ([0041] lines 1-5).
Regarding claim 82, Eckhouse discloses a method of improvement of visual appearance comprising: placing of a treatment sleeve on a body part of a patient  comprising adipose tissue (i.e. under skin), ([0042 last 5 lines discloses a sleeve), the treatment sleeve including a massage unit (108) two RF electrodes on a patient’s limb ([0033] lines 1-5); applying  a pulsating pressure massage to the skin surface  by the at least one massage unit (108), with the massage unit (108) including at least two elements (112) changing a pressure value applied on the patient’s limb ([0053] last 15 lines); wherein the at least one massage unit (108) creates a pressure in a range of 0.5 kPa to 19 kPa ([0005] lines 1-6 disclose a range which includes 0.1 bar (10 kPa),  the first energy is a radio-frequency field generated by the radio-frequency electrodes with an adjustable radio-frequency flux density between 0.01 mW/mm2 and 10 W/mm2 ([0064] lines 1-10, [0068] lines 1-3), wherein the two electrodes create a bipolar system (i.e. each pole at one respective 
Eckhouse teaches providing multiple therapies ([0033] lines 1-10) but does not specifically disclose an energy causing a muscle contraction to improve visual appearance.  However, Ron Edoute teaches providing electromagnetic therapy  with an electromagnetic field (see fig. 1a) which causes muscle contractions [0041] last 5 lines discloses monitoring muscle contractions caused by the therapy) to improve visual appearance ([0015] lines 1-3 disclose providing skin rejuvenation tightening which thereby improves appearance) wherein the energy causing the muscle contraction is a first magnetic field generated by the coil with a repetition rate of pulses of the magnetic field in a range of 1 Hz to 300 Hz ([0018] lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy sources of Eckhouse with an additional electromagnetic source as taught by Ron Edoute to provide the advantage of enhanced treatment  and an improved results as disclosed in Ron Edoute ([0014] lines 1-3).
Regarding claim 83, Eckhouse discloses the massage unit comprises between 2 to 40 elements changing pressure value (fig. 3 shows at least 3 elements which is within the claimed range) and wherein the elements changing pressure value apply the pulsating pressure to the body part ([0060] lines 1-30 disclose providing sequential application and release as pulses and treatment protocols).

Regarding claim 85, Eckhouse discloses each element providing positive pressure pulses ([0041] lines 1-5) and discloses switching between the elements changing pressure value according to a treatment protocol ([0038] lines 1-20, [0060] lines 1-20) but does not specifically disclose the interval between 5 ms to 10s.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the treatment protocol of Eckhouse with a protocol including switching interval of 1-10 second as such is well within an artisan’s skill and would provide the advantage of enhanced responsiveness and customization according to a user’s needs.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimumor workable ranges by routine experimentation.
Regarding claim 86, the modified Eckhouse discloses wherein the treatment energy source is at least one electrode providing an electrical current causing the muscle contractions ([0272] lines 1-4 of Ron Edoute); and wherein a frequency of the current or its envelope is in a range of 0.1 Hz to 200 Hz ([0279] lines 1-4 discloses a frequency of 16Hz within the claimed range).
Regarding claim 88, the modified Eckhouse discloses the electrical current is an AC TENS current ([0251] lines 1-3of Ron Edoute discloses alternating current and [0017] lines 1-10 of Edoute disclose the treatment passes through the skin); and wherein the electrical current and radio-frequency heating are applied simultaneously to the body part causing a body shaping .

Claims 68, 71-74, 79-81, and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhouse  in view of Ron Edoute, as applied to claims 67, 78, and 86 above, and further in view of Zarsky et al. (2015/0238771).
Regarding claims 68 and 79, the modified Eckhouse discloses two rF electrodes ([0123] lines 1-3, [0236] lines 1-5, [0272]-[0272] disclose multiple electrodes) wherein the first and second radio-frequency electrodes create a bipolar radio-frequency system (each pole on respective electrodes). Eckhouse discloses providing heat ([0033] lines 1-100 but does not specifically disclose heating the patient’s limb in a range between 32 °C to 50 °C.  However, Zarsky discloses heating to 32-45 C which is within the claimed range).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the energy source of Eckhouse with the ability to heat to 32-45C as taught by Zarsky to provide the advantage of adequate and safe heating for enhanced treatment.
Regarding claim 71, Eckhouse discloses providing a second treatment unit (figs. 1-6 teach an array of units); each unit including the treatment sleeve including a massage unit (120, 124) a first treatment energy source on a patient’s limb ([0033] lines 1-5); applying  a pressure to the skin surface  by the at least one massage unit (108),  a first energy (RF) with electrodes (508) and providing heating with the first energy ([0033] lines 1-10, [0064] lines 1-15); and  the modified Eckhouse discloses the electromagnetic therapy (see fig. 1a or Ron ) which causes muscle contractions [0041] last 5 lines of Ron Edoute discloses monitoring muscle contractions 
Regarding claim 72, Eckhouse discloses the body part is one of a leg or torso ([0059] lines 1-7).
Regarding claim 73, Eckhouse discloses the massage unit further includes at least one pressure cell (404, 408) and a membrane (i.e. joint 114) covering a bottom of the pressure cell (404) (as shown in fig. 3a, 9a, joint 114 covers at least a portion of a bottom side of the pressure cell); wherein the bottom of the pressure cell is facing towards the patient (as shown in fig. 9a, the bottom faces a patient); wherein the membrane is made of at least partially elastic material ([0009] lines 1-15 disclose an elastic material) and wherein the membrane provides vibration to the skin surface ([0033] lines 1-5 disclose providing ultrasound by the unit which is thereby provided by all patient contact surfaces of the unit including the joint).
Regarding claim 74, Eckhouse discloses the pressure cell is filled with a gas ([0049] lines 1-10 discloses a hollow space which connected to air pressure which is thereby filled with gas).
Regarding claim 80, Eckhouse discloses the body part is a belly or limb (fig’s 10 and 11, [0042] last 10 lines).
Regarding claim 81, Eckhouse discloses measuring at least one data point of: temperature ([0039] lines 1-10), and automatically changing the treatment parameters by the control unit (104) based on the at least one data point measured by the at least one sensor ([0039] lines 1-15).
Regarding claim 87, Eckhouse discloses providing heat ([0033] lines 1-100 but does not specifically disclose heating the patient’s limb in a range between 32 °C to 50 °C.  However, Zarsky discloses heating to 32-45 C which is within the claimed range).  It would have been .

Response to Arguments






Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive.  
All previous claims were canceled and no specific arguments have been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/            Primary Examiner, Art Unit 3785